DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Priority
Examiner acknowledges that the instant application claims foreign priority to JP 2019-148409, filed in Japan on 13 Aug 19.  A certified copy of this foreign document has been placed in the file wrapper as of 14 Sep 20.  As such, the instant application’s effective filing date will be considered 13 Aug 19.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 Aug 20 has been fully considered by the Examiner.
Claim Interpretation
Firstly, while Claim 1 is clearly an independent claim drawn to “a flooding sensing device” (and Claims 7, 13, and 19 are also clearly independent claims as well) and Claim 22 is clearly drawn to “a non-transitory computer-readable medium storing a flooding sensing program that causes a computer to function”, Claim 22 is instead a questionable dependent claim (which is supported by the fact that the claim fee worksheet only shows four independent claims rather than five, which would be the case if Claim 22 was included as another independent claim).  However, this questionable claim is called a “hybrid” claim because it is a mix of the original statutory category of independent Claim 1 (i.e. “a flooding sensing device”, which is a first type of apparatus), which Claim 22 appears to be claiming dependency on by referencing it within its own claim body, even though it’s instead drawn to something totally different (“a non-transitory computer-readable medium storing a flooding sensing program that causes a computer to function”, which is a second type of apparatus).  As such, it is not entirely clear if this claim is an appropriate dependent claim or if it should instead be considered as its own independent claim (wherein the reference to independent Claim 1 can be alternatively made by writing out each of the limitations from independent Claim 1 within its own claim body instead of just claiming reference back to Claim 1).  For purposes of compact prosecution, Examiner is interpreting this claim as if it was an independent claim itself, and since there are then five of them, a new fee worksheet appears to be required (along with additional fees for having more than three independent claims).  Appropriate corrections and/or clarification is/are required and/or requested.
Secondly, the following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder (“section”) that is coupled with functional language (“configured to…”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an acquisition section”, “a detection section”, “a derivation section”, “a retrieval section”, “a result collection section”, “an estimation section”, and “a distribution section”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the specification does not specify what these structures are for any of these sections other than by generically stating in Paragraph 101 of the specification “the processing performed by each part of the flooding sensing system 10 in each of the above-described exemplary embodiments has been described as software processing performed by executing a program, but it is not limited thereto. For example, the processing may be performed by hardware. Alternatively, the processing may be a combination of both software and hardware.”  As interpreting all of these sections as software alone would yield a rejection under 35 U.S.C. 101 for lack of definitive structure (since software alone does not have definitive structure), Examiner is thus interpreting each of these “sections” to instead be either “hardware” or “a combination of software and hardware”, but not merely “software” alone.  Furthermore, Examiner is interpreting each individual “section” of this “hardware” or “a combination of software and hardware” to possibly be integrated with other sections, wherein one, more than one, or all sections may be integrated together in a shared “hardware” and/or a shared “combination of software and hardware”.  In other words, despite there currently being seven unique “sections” claimed, these may be seven, six, five, four, three, two, or even just one unique structure/-s comprising “hardware” or “a combination of software and hardware”.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structures to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structures to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Firstly, Claims 1-12 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over one or more of Claims 1-3, 5, and 14 of copending Application No.16/987516.  Although the claims at issue are not identical, they are not patentably distinct from each other because the following combination of claims from 16/987516 (shown below), render unpatentable each of the respectively listed claims of the instant application, as described below.  These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented (although they have been allowed as of 15 Jul 22).
Claim 1 of 16/987516 renders unpatentable each of the instant application’s Claims 1-2, 5, 7-8, and 11 by claiming: A flood sensing device comprising:
a memory; and
a processor coupled to the memory, the processor configured to:
acquire a plurality of types of traveling state data relating to traveling of a vehicle; and
sense flooding of a road on which the vehicle travels by using (a) a physical quantity that is estimated on the basis of (i) a vehicle behavior model derived by machine learning using a multiple regression formula, which is configured by a driving force of the vehicle and a traveling resistance that includes an air resistance applied to the vehicle, a slope resistance applied to the vehicle, and a rolling resistance applied to the vehicle, and which determines the physical quantity that varies due to the vehicle traveling, and (ii) the plurality of types of traveling state data of the present time that are acquired, and (b) the physical quantity that is obtained from the traveling state data of the present time that is acquired.
Claim 2 of 16/987516 (in conjunction with Claim 1 of 16/987516, shown above) renders unpatentable each of the instant application’s Claims 3 and 9 by further claiming: The flood sensing device of claim 1, wherein the traveling resistance further includes acceleration resistance that is applied to the vehicle.
Claim 3 of 16/987516 (in conjunction with Claim 1 of 16/987516, shown above) renders unpatentable each of the instant application’s Claims 4 and 10 by further claiming: The flood sensing device of claim 1, wherein the processor is further configured to, in a case in which a difference between the estimated physical quantity and the physical quantity obtained from the traveling state data is greater than or equal to a predetermined threshold value, determine that there is flooding and sense flooding.
Claim 5 of 16/987516 (in conjunction with Claim 1 of 16/987516, shown above) renders unpatentable each of the instant application’s Claims 6 and 12 by further claiming: The flood sensing device of claim 1, wherein the vehicle behavior model is derived by using an equation of motion, by using speed, acceleration, or rate of change in acceleration of the vehicle, as the physical quantity.
Claim 14 of 16/987516 renders unpatentable the instant application’s Claim 22 by claiming: A non-transitory computer readable medium storing a flood sensing program executed by a computer to perform a process comprising:
acquiring a plurality of types of traveling state data relating to traveling of a vehicle; and
sensing flooding of a road on which the vehicle travels by using (a) a physical quantity that is estimated on the basis of (i) a vehicle behavior model derived by machine learning using a multiple regression formula, which is configured by a driving force of the vehicle and a traveling resistance that includes an air resistance applied to the vehicle, a slope resistance applied to the vehicle, and a rolling resistance applied to the vehicle, and which determines the physical quantity that varies due to the vehicle traveling, and (ii) the plurality of types of traveling state data of the present time that are acquired, and (b) the physical quantity that is obtained from the traveling state data of the present time that is acquired.
Secondly, Claims 13-21 are provisionally rejected on the ground of nonstatutory double patenting as being obvious over one or more of Claims 1-3, 5, and 14 of copending Application No.16/987516, in further view of Official Notice.  Although the claims at issue are not identical, they are not patentably distinct from each other because the above combination of claims from 16/987516 (shown above), still render obvious each of these claims of the instant application, particularly in view of indisputably old and well known elements in the art (hence, the “in further view of Official Notice”).  Originally filed Claims 6-13 of 16/987516 had been withdrawn during prosecution following a restriction requirement made by the Examiner of the 16/987516 application on 27 Jan 22, and were not present in the claim set that was allowed by that Examiner of that application on 15 Jul 22.  So these obviousness-type provisional nonstatutory double patenting rejections do not utilize Claims 6-13 of 16/987516 and instead utilize one or more of Claims 1-3, 5, and 14, as already presented above, in further view of Official Notice.  These are also provisional nonstatutory double patenting rejections because the patentably indistinct claims (i.e. Claims 1-3, 5, and 14 of 16/987516) have not in fact been patented (although they have been allowed as of 15 Jul 22).
Claims 13-14 coincide with originally filed Claim 6 of 16/987516, but are also obvious over Claim 1 as shown above because Claim 1 includes everything except for the deriving/derivation section, which merely describes the actual “section” that uses a learning model to derive the vehicle behavior model (instead of just having the vehicle behavior model be potentially derived external to the claimed device as per Claim 1).  But Office takes Official Notice that it is indisputably old and well known in the art to use a computer/controller storing a learning model to derive a vehicle behavior model, so Claims 13-14 are rendered obvious by Claim 1 of 16/987516 in view of this Official Notice.
Claim 15, dependent on Claim 14, coincides with originally filed Claim 7 of 16/987516, but is also analogous to Claim 2 as shown above, so Claim 15 is rendered obvious by Claims 1-2 of 16/987516 in combination with the Official Notice used for Claims 13-14 above.
Claim 16, dependent on Claim 13, coincides with originally filed Claim 8 of 16/987516, but is also analogous to Claim 3 as shown above, so Claim 16 is rendered obvious by Claims 1 and 3 of 16/987516 in combination with the Official Notice used for Claims 13-14 above.
Claim 17, dependent on Claim 13, coincides with originally filed Claim 9 of 16/987516, but is also taught by Claim 1 as shown above, so Claim 17 is rendered obvious by Claim 1 of 16/987516 in combination with the Official Notice used for Claims 13-14 above.
Claim 18, dependent on Claim 13, coincides with originally filed Claim 10 of 16/987516, but is also analogous to Claim 5 as shown above, so Claim 18 is rendered obvious by Claims 1 and 5 of 16/987516 in combination with the Official Notice used for Claims 13-14 above.
Claim 19 coincides with originally filed Claim 11 of 16/987516, but is also obvious over Claim 1 as shown above because Claim 1 includes everything except for the deriving/derivation section (already discussed above with regards to Claims 13-14) and the detecting/retrieval section, which merely describes the actual “section” that detects the various traveling state data (instead of just acquiring that data and having the detection of that data be potentially external to the claimed device as per Claim 1).  But Office takes Official Notice that it is indisputably old and well known in the art to detect various traveling state data (such as vehicle sensors), so Claim 19 is rendered obvious by Claim 1 of 16/987516 in view of the Official Notice used for Claims 13-14 above, and this Official Notice.
Claim 20, dependent on Claim 19, coincides with originally filed Claim 12 of 16/987516, but is also obvious over Claim 1 as shown above because Claim 1 includes everything except for (a) the deriving/derivation section (already discussed above with regards to Claims 13-14), (b) the detecting/retrieval section (already discussed above with regards to Claim 19), and both a results collecting/result collection section and a predicting/estimation section, but these two new “sections” do not appear to add any additional functionalities other than what is already described within the above Claims 1-3, 5, and 14 above, so Claim 20 is rendered obvious by Claims 1-3, 5, and 14 of 16/987516 in combination with the Official Notice used for Claims 13-14 above, and the Official Notice used for Claim 19 above.
Claim 21, dependent on Claim 20, coincides with originally filed Claim 13 of 16/987516, but is also obvious over Claim 1 as shown above because Claim 1 includes everything except for (a) the deriving/derivation section (already discussed above with regards to Claims 13-14), (b) the detecting/retrieval section (already discussed above with regards to Claim 19), both a results collecting/result collection section and a predicting/estimation section (already discussed above with regards to Claim 20), and a distributing/distribution section, which merely describes the actual “section” that provides the output capability for distributing/communicating any result data.  But Office takes Official Notice that it is indisputably old and well known in the art to provide output capability for distributing/communicating any result data (such as by utilizing a transmitter for V2X communications or the like), so Claim 21 is rendered obvious by Claims 1-3, 5, and 14 of 16/987516 in combination with the Official Notice used for Claims 13-14 above, the Official Notice used for Claim 19 above, and this Official Notice.
Thirdly, for the above Official Notice uses, Chrungoo et al. (US 2019/0024781, filed 24 Jul 17 and published 24 Jan 19), herein “Chrungoo”, may be utilized as an evidencing reference in accordance with its associated citations presented below in the 35 U.S.C. 103 rejections.  Additionally/alternatively, Chrungoo may be considered a modifying reference to 16/987516 in place of the Official Notice uses.
Fourthly, the Examiner has stated above that original Claims 6-13 of 16/987516 had been withdrawn during prosecution following a restriction requirement made by the Examiner of the 16/987516 application on 27 Jan 22, and were not present in the claim set that was allowed by the Examiner of that application on 15 Jul 22.  Despite this, the Examiner of the instant application does not particularly agree with the restriction requirement made by the Examiner of the 16/987516 application, as it appears as though the identified invention I (originally filed Claims 1-5 and 14 of 16/987516) are merely describing obvious variants to the identified invention II (originally Claims 6-13 of 16/987516), which is why a restriction requirement is not currently being made by the Examiner of this instant application to identify either or both of Claims 13-18 and/or Claims 19-21 of the instant application as one or more unique inventions patentably distinct from each other and/or one or more of the other independent claim sets (i.e. Claims 1-6 and/or Claims 7-12).  Further supporting this rationale is that (a) each of the various “sections” described in these claims may in fact be components of the same generic computing structure (see Claim Interpretation section above), so any new “sections” found in one of these independent claim sets and not found in another may not actually make any difference to the overall structure of the claimed device or system, and (b) the added functionalities of any additional “sections” found only in Claims 13-18 and/or Claims 19-21 appear to be indisputably old and well known in the art (as evidenced by Examiner’s use of Official Notice for the above obviousness-type provisional nonstatutory double patenting rejections for Claims 13-21 above).  However, if in response to this Office action, should Applicant argue on record that these different independent claim sets (i.e. Claims 1-6, Claims 7-12, Claims 13-18, Claims 19-21, and/or Claim 22) are not obvious variants to each other, then Examiner may utilize that response to justify a proper election/restriction requirement at that time.  Additionally, should Applicant, during any future amendments to the claims, further elaborate on the details of any more than just one of the differences between these different independent claim sets (i.e. Claims 1-6, Claims 7-12, Claims 13-18, Claims 19-21, and/or Claim 22) without adding said more than just one of the differences into all of them, and/or further elaborates any details of any additional not-yet-claimed limitations that could be considered new mutually exclusive characteristics not yet present in these claims, then Examiner will likely determine at that time that these different independent claim sets (i.e. Claims 1-6, Claims 7-12, Claims 13-18, Claims 19-21, and/or Claim 22) are no longer obvious variants to each other and/or the search burden has become significant enough to warrant an election/restriction requirement to be made at that time.  Finally, so long as these independent claim sets (i.e. Claims 1-6, Claims 7-12, Claims 13-18, Claims 19-21, and/or Claim 22) are considered obvious variants to each other, any prior art rejections made against any one of these independent claim sets (i.e. Claims 1-6, Claims 7-12, Claims 13-18, Claims 19-21, and/or Claim 22) can potentially be utilized by the Examiner under 35 USC 103 to reject another one or more of these independent claim sets (i.e. Claims 1-6, Claims 7-12, Claims 13-18, Claims 19-21, and/or Claim 22).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are each drawn to at least one flooding sensing device, Claims 19-21 are each drawn to a flooding sensing system, and Claim 22 is drawn to a non-transitory computer-readable medium storing a flooding sensing program that causes a computer to function (as the flooding sensing device of Claim 1).  As such, each of these claims are at least drawn to one or more statutory categories.  However, the claimed invention of Claims 1-22 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims generally recite the abstract idea of a mental process, involving acquiring data (e.g. vehicle model information, a plurality of items of travel state data related to travel of a vehicle, a difference threshold, and possibly a vehicle behavior model), analyzing it to infer additional data based on the acquired data (e.g. a vehicle behavior model, and one or more physical quantities), and analyzing the additional data to infer result data (e.g. whether a road is to be considered flooded based on the one or more physical quantities and the difference threshold), which all can be done in the human mind.  The various data gathering elements and/or data processing elements within Claims 1-22 (e.g. “an acquisition section”, “a detection section”, “a derivation section”, “a retrieval section”, “a result collection section”, “an estimation section”, and per Claim 22 only, “a non-transitory computer-readable medium storing a flooding sensing program that causes a computer to function”) merely function to collect data and/or process data, and these capabilities describe one or more functions that under broadest reasonable interpretation covers performance of the limitations in the mind but for the indirect (because they are all 35 USC 112(f) terms except for the “non-transitory computer-readable medium storing a flooding sensing program that causes a computer to function” per Claim 22) or direct (per Claim 22) recitation of generic computer components.  That is, other than reciting generic computing components, nothing in the claim elements preclude these functions from practically being performed in the mind.  For example, but for the generic computing components language, the data gathering functions in the context of these claims encompasses a person mentally acquiring data based on sensed/inferred travel state data, such as by sight, hearing, feeling, and/or referencing prior existing memories/knowledge.  And the data processing functions in the context of these claims merely encompasses a person thinking about and mentally making determinations, estimations, or drawing conclusions based on the sensed/inferred data; especially because these claim limitations do not require the post-processing determinations/estimations/conclusions (relating to whether the road is flooded) to have any particular level of accuracy or precision (i.e. the determinations/estimations/conclusions may in fact be completely wrong, for example, by estimating that the road is flooded when it is not flooded, or by estimating that the road is not flooded when it is flooded).  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.  The abstract idea of a mental process done based on data acquired by the person doing the mental process has previously been found to be ineligible under 35 USC 101 per the very similar claim concepts found in the precedential decision relating to Smart Systems Innovations.  As far as the claimed data acquiring functions which occur prior to the data analysis functions, generic data-gathering elements are similar to concepts that have also been identified as abstract by the courts, such as obtaining and comparing intangible data in Cybersource.
In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 2. A citation to one or more of the court decisions discussed in MPEP §2106.05(d)(ll) as noting the well-understood, routine, conventional nature of the additional element(s); 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); 4. A statement that the examiner is taking Official Notice of the well-understood, routine, conventional nature of the additional element(s).”
At best, the limitations in these claims can be performed by a generically recited and/or general purpose computer that has been pre-loaded with the data necessary to infer various conclusions relating to possible flooding on roads.  Even if some or all of the data utilized for this inferring (i.e. processing) comes from a different computer, and/or if the inferring (i.e. processing) is party or fully accomplished via one or more different computers than the one or more computers that store the necessary data, and/or if some or all of the result data following the inferring (i.e. processing) is outputted to one or more different computers (such as what dependent Claim 21 appears to hint on with the system requiring “a distribution section that is configured to distribute estimation results of the estimation section”), then these limitations still involve no more than two or more generic computers in communication with each other.  However, mere data communication steps that can be performed entirely on any one or more generic computer/-s have also been previously identified by the courts as an abstract idea (i.e. a judicial exception): (A) receiving and/or transmitting data is considered to be well-understood, routine, or conventional at least as evidenced by MPEP § 2106.05(d)(II)(i) "receiving or transmitting data over a network", and (iv) "storing and retrieving information in memory"; and (B) comparing received data to other data is also considered to be well-understood, routine or conventional at least as evidenced by MPEP§ 2106.05(d)(II)(ii) "performing repetitive calculations".
The claims in this application do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims only require generically described computing elements configured to execute old and well known functions, and Office takes Official Notice to the fact that (a) each of “an acquisition section”, “a detection section”, “a derivation section”, “a retrieval section”, “a result collection section”, “an estimation section”, and per Claim 22 only, “a non-transitory computer-readable medium storing a flooding sensing program that causes a computer to function” are well-known structures of generic general purpose computers, and (b) the claimed functions to be executed by, and/or the capabilities of, these well-known structures of generic general purpose computers, are also well understood, routine, and conventional computing functions previously known to the industry, as per the above cited to court decisions and MPEP sections.  The only other structural element mentioned in these claims is “a distribution section that is configured to distribute estimation results of the estimation section” (per Claim 21), which merely describes insignificant post-solutionary activity as it is merely the means for outputting result data (despite there not even being any claimed intended target/-s for this output, which leaves the possibility for this output to only go to other internal-to-a-computing-network “sections” only).  Whenever generic computing structures are used for data collection purposes they are also merely describing insignificant pre-solutionary activity, and whenever they are used for result data output purposes they are also merely describing insignificant post-solutionary activity.  With regards to this “distribution section”, even if there were any claimed intended target/-s for this output functionality, for example the distribution section distributing result data output specifically to a display, this display itself may be considered external to the claimed system and/or merely describing insignificant post-solutionary activity itself, and does not necessarily amount to a practical application that could transform the abstract idea into significantly more than the judicial exception.  For example, if nobody ever looks at the display there cannot be a practical application, if whomever looks at the display chooses not to agree with it or follow its indications there cannot be a practical application, and/or if whomever looks at the display already knew from one or more other sources whatever is being displayed then there cannot be a practical application.
These claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of one or more abstract ideas to a particular technological environment.  The limitations are no more than a field of use, or perhaps a field of use that also involves insignificant extra-solution activity (for example, pre-solutionary activity merely describing how/from where the data used in the analysis is/are acquired, and/or post-solutionary activity merely describing how/to where the result data created by the analysis is/are outputted to).  Based on this, when viewed as a whole, there are no claim elements that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, Claims 1-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Corrective actions are required.
Claim Objections
Firstly, Claim 13 is objected to because of the following informalities:  This claim describes a flooding sensing device, comprising three “sections”; however, instead of listing them as a first section; a second section; and a third section (wherein there is only an “and” between the second section and the third section, as is normal), there is actually an “and” between both the first section and the second section and the second section and the third section.  As such, the “and” between the first section and the second section appears to be inadvertently added by mistake.  Appropriate correction is required.
Secondly, Claim 22 is objected to because of the following informalities:  This claim includes the phrase “the flooding sensing device of any one of claims 1”, which is grammatically incorrect and appears as though it should instead read “the flooding sensing device of 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Firstly, Claims 1, 7, 13, and 19 (and thus Claims 2-6, 8-12, 14-18, and 20-22 at least due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Firstly, each of these independent claims utilize the term “which is” in two (per Claims 1 and 7) or three (per Claims 13 and 19) different locations of their respective “detection section” limitation.  However, it is unclear/indefinite as to what each of these “which is” are referring.  For example, in independent Claim 1, the “detection section” limitation reads as follows: “a detection section configured to select a vehicle behavior model from a plurality of vehicle behavior models that are derived in advance for each vehicle model, the vehicle behavior model corresponding to the vehicle model information and calculates a physical quantity that changes in accordance with travel by the vehicle, the detection section detects flooding of a road on which the vehicle travels, using the physical quantity, which is predicted based on the selected vehicle behavior model and on the current plurality of items of travel state data acquired by the acquisition section, and using the physical quantity, which is obtained from the current plurality of items of travel state data acquired by the acquisition section”.  For these “which is predicted” and “which is obtained” uses, it is unclear/indefinite as to whether it/they is/are referring to “flooding of a road on which the vehicle travels” (which is claimed as being “detected” not “predicted” or ”obtained”) or if it is referring to “the physical quantity” (which is claimed as being “calculated” not “predicted” or “obtained”).  Similar issues, based on the same reasons described above, are present in the other listed Claims 7, 13, and 19.  Secondly, each of these independent claims utilize the term “the current plurality of items of travel state data” (twice in Claims 1, 7, and 19, once in Claim 13); however, there is lack of proper antecedent basis for use of this term in these claims as there is no claimed requirement for “the plurality of items of travel state data” to be tracked over time, nor that “the plurality of items of travel state data” be current (and further, what is current is actually indefinite as a subjective term, since what is current to one person may not be considered current to another person…is something current if it’s the last received version of it but it’s 10 years old?...is something current if it’s only 5 seconds old but there is another version of it only 1 second old?), and thus it’s impossible to determine the definitive meaning of this term, rendering these claims further indefinite.  Appropriate corrections are required.
Secondly, Claims 4, 10, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these dependent claims utilize the phrase “a difference between the predicted physical quantity and the physical quantity obtained from the travel state data”; however, these claims are each dependent on independent Claims 1, 7, and 13, respectively, which only ever discuss a single “physical quantity”.  As such, it is unclear/indefinite as to what this “difference” is between, since there is not proper antecedent basis for at least the term “the predicted physical quantity” in these claims.  Appropriate corrections are required.
Thirdly, Claims 13-15 and 19-20 (and thus Claims 16-18 and 21 at least due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Firstly, Claims 13 and 19 each include the limitation “a derivation section configured to derive a vehicle behavior model, which calculates a physical quantity that changes in accordance with travel by the vehicle” (i.e. singular behavior model, singular vehicle), but then each later state “for each vehicle model” (i.e. model doesn’t say behavior model, possible plurality of vehicles).  Thus it is not clear as to the antecedent basis (and/or definitive meaning) of “each vehicle model”.  Additionally, Claim 13 uses each of the terms “a/the vehicle”, “a plurality of vehicles”, “a/the target vehicle”, and “the monitored vehicle”, while Claim 19 uses each of the terms “a/the vehicle”, “a/the plurality of vehicles”, “a/the target vehicle”.  Claims 14-15 further utilize “the vehicle”, and Claim 20 further utilizes “a plurality of vehicles” again (not “the plurality of vehicles”).  Since these terms aren’t clearly defined/differentiated from each other and may or may not be synonymous with each other (or different from each other), and may or may not be a subset of each other (for example, is one or more of “the vehicle”, “the target vehicle”, and/or “the monitored vehicle” one of “the plurality of vehicles”?), these terms render these claims unclear/indefinite and create antecedent basis issues (as for example, it is not clear what “the vehicle” is referring to in the claims dependent on Claims 13 and 19, or as another example, whether “a plurality of vehicles” in Claim 20 is a completely different set of vehicles from those “a plurality of vehicles” already mentioned in independent Claim 19).  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being obvious over Chrungoo et al. (US 2019/0024781, filed 24 Jul 17 and published 24 Jan 19), herein “Chrungoo”.
Regarding Claim 1 (independent), Chrungoo discloses a flooding sensing device (“Roadways that are rendered unpredictable may have unpredictable portions, which may include, for example, ice, mud, sand, loose gravel, standing water, or other combinations of surface characteristics leading to soft underfoot conditions”, Paragraph 2, “a controller comprising one or more processors, and one or more memory devices, the controller being communicatively coupled with the sensing system and the sensors”, Paragraph 6, “soft underfoot conditions may be identified without any operator input, such as by comparisons of values for various signals received from sensors to predetermined threshold values. Each vehicle 10 may include a soft underfoot conditions response system 30 configured to predict, identify, avoid, and/or minimize the effects of soft underfoot condition portions 18 by changing ways in which the machine operates”, Paragraph 19), comprising:
an acquisition section configured to acquire vehicle model information (“for either direct drive mode or torque converter mode, engine loss models may be utilized for the particular vehicle being operated at the site with potential soft underfoot conditions, and the engine losses may be populated at each level through the engine transmission model”, Paragraphs 64-65, “The disclosed embodiments of a soft underfoot conditions response system 30 may be used for predicting and responding to soft underfoot conditions experienced by vehicles operating at different sites and under different operating conditions. Similarity-based information retrieval and modeling, and database and modeling technologies can infer surface conditions, vehicle properties, and vehicle operational parameters…Reference data representative of the vehicle properties and operational parameters collected from similar previously analyzed vehicles may be stored in a database. Measurable properties and operational parameters of the vehicles may be stored in one or a plurality of databases including multi-dimensional databases. While exact matches to reference data may not be expected in response to a query for a similar vehicle given a target vehicle under investigation, an automated search strategy or algorithm may utilize various machine learning techniques to provide the best possible approximations and predictions. The machine learning techniques may include locating nearest neighbor items, or items within a specified neighborhood, with the most similar properties, from a reference collection, and utilize any geographic or other information associated with these items to predict properties and vehicle operating surface conditions. A first query for a particular vehicle may be followed by another query about that vehicle or another vehicle. Models may then be generated and utilized to predict properties, surface conditions, and operational parameters of a vehicle from the similar data”, Paragraph 71) and a plurality of items of travel state data related to travel of a vehicle (“a plurality of sensors configured to transmit signals indicative of live data representing at least one of an image of a job site surface having features and characteristics associated with a presence or a lack of soft underfoot conditions, real time vehicle speed, vehicle acceleration, vehicle pose, vehicle payload, engine torque, engine power output, and engine RPM…generating signals indicative of live data representing at least one of real time wheel slip ratio and real time rolling resistance for a vehicle operating at a job site”, Paragraphs 6-7, “vehicles 10 may be, for example, loaders, compactors, scrapers, passenger vehicles, or other types of mobile machines”, Paragraph 16); and
a detection section configured to select a vehicle behavior model from a plurality of vehicle behavior models that are derived in advance for each vehicle model, the vehicle behavior model corresponding to the vehicle model information (“for either direct drive mode or torque converter mode, engine loss models may be utilized for the particular vehicle being operated at the site with potential soft underfoot conditions, and the engine losses may be populated at each level through the engine transmission model”, Paragraphs 64-65, “A first query for a particular vehicle may be followed by another query about that vehicle or another vehicle. Models may then be generated and utilized to predict properties, surface conditions, and operational parameters of a vehicle from the similar data”, Paragraph 71) and calculates a physical quantity that changes in accordance with travel by the vehicle (“a system and method for allowing machines to predict and respond to conditions that are likely to result in excessive wheel slip or rolling resistance, or other problems associated with soft underfoot conditions”, Paragraph 4, “data extracted using heuristics including identification of values for a mean rolling resistance greater than a threshold level of rolling resistance for greater than a first threshold time period…and values for a wheel slip ratio greater than a threshold level of wheel slip ratio for greater than a second threshold time period”, Paragraph 6), the detection section detects flooding of a road on which the vehicle travels, using the physical quantity, which is predicted based on the selected vehicle behavior model and on the current plurality of items of travel state data acquired by the acquisition section, and using the physical quantity, which is obtained from the current plurality of items of travel state data acquired by the acquisition section (“For example, a machine may traverse a portion of a job site, find that the surfaces in that portion include standing water or other conditions resulting in especially viscous or soft conditions, and be re-routed along another one of the possible paths”, Paragraph 2, “The controller is still further configured to build and train a model for use by a classifier that segregates data subsets from the first set of parameters into a first classification that includes parameters that characterize surfaces with soft underfoot conditions”, Paragraph 6, “the SVM may map the extracted feature set from the new set of data into a classification that indicates the likely presence of soft underfoot conditions”, Paragraph 80).
Chrungoo does not specifically disclose the detection of “flooding”, however, a driving surface with standing water may be considered “flooded”, and since Chrungoo does specifically disclose the detection of soft underfoot conditions to include standing water, it would be obvious to one of ordinary skill in the art at the time of filing to have modified Chrungoo to specifically detect “flooding” rather than just “soft underfoot conditions” to include “standing water”, particularly since soft underfoot conditions including standing water may include small amounts of standing water versus larger amounts typically associated with “flooding”, yet Chrungoo doesn’t only determine a yes or no regarding soft conditions that may be due to potentially standing water, but also discloses various measures like specific values of rolling resistance and wheel slip ratios that may be utilized by one of ordinary skill in the art to put a magnitude against just how soft the underfoot conditions are, and thus just how significant the potential standing water may be (and thus could easily assign a particular threshold for when soft underfoot conditions associated with standing water may be considered “flooded”).  Note that this obviousness discussion is equally applicable to the remaining claims, particularly the other independent claims, but will not be repeated for the sake of brevity.
Regarding Claim 7 (independent), Chrungoo renders obvious a flooding sensing device (“Roadways that are rendered unpredictable may have unpredictable portions, which may include, for example, ice, mud, sand, loose gravel, standing water, or other combinations of surface characteristics leading to soft underfoot conditions”, Paragraph 2, “a controller comprising one or more processors, and one or more memory devices, the controller being communicatively coupled with the sensing system and the sensors”, Paragraph 6, “soft underfoot conditions may be identified without any operator input, such as by comparisons of values for various signals received from sensors to predetermined threshold values. Each vehicle 10 may include a soft underfoot conditions response system 30 configured to predict, identify, avoid, and/or minimize the effects of soft underfoot condition portions 18 by changing ways in which the machine operates”, Paragraph 19), comprising:
an acquisition section configured to acquire a plurality of items of travel state data related to travel of a vehicle (“a plurality of sensors configured to transmit signals indicative of live data representing at least one of an image of a job site surface having features and characteristics associated with a presence or a lack of soft underfoot conditions, real time vehicle speed, vehicle acceleration, vehicle pose, vehicle payload, engine torque, engine power output, and engine RPM…generating signals indicative of live data representing at least one of real time wheel slip ratio and real time rolling resistance for a vehicle operating at a job site”, Paragraphs 6-7, “vehicles 10 may be, for example, loaders, compactors, scrapers, passenger vehicles, or other types of mobile machines”, Paragraph 16); and
a detection section configured to detect flooding of a road on which the vehicle travels, using a physical quantity, which is predicted based on a vehicle behavior model that is derived in advance in accordance with a vehicle model (“for either direct drive mode or torque converter mode, engine loss models may be utilized for the particular vehicle being operated at the site with potential soft underfoot conditions, and the engine losses may be populated at each level through the engine transmission model”, Paragraphs 64-65, “The disclosed embodiments of a soft underfoot conditions response system 30 may be used for predicting and responding to soft underfoot conditions experienced by vehicles operating at different sites and under different operating conditions. Similarity-based information retrieval and modeling, and database and modeling technologies can infer surface conditions, vehicle properties, and vehicle operational parameters…Reference data representative of the vehicle properties and operational parameters collected from similar previously analyzed vehicles may be stored in a database. Measurable properties and operational parameters of the vehicles may be stored in one or a plurality of databases including multi-dimensional databases. While exact matches to reference data may not be expected in response to a query for a similar vehicle given a target vehicle under investigation, an automated search strategy or algorithm may utilize various machine learning techniques to provide the best possible approximations and predictions. The machine learning techniques may include locating nearest neighbor items, or items within a specified neighborhood, with the most similar properties, from a reference collection, and utilize any geographic or other information associated with these items to predict properties and vehicle operating surface conditions. A first query for a particular vehicle may be followed by another query about that vehicle or another vehicle. Models may then be generated and utilized to predict properties, surface conditions, and operational parameters of a vehicle from the similar data”, Paragraph 71) and that calculates the physical quantity, which changes in accordance with travel by the vehicle (“a system and method for allowing machines to predict and respond to conditions that are likely to result in excessive wheel slip or rolling resistance, or other problems associated with soft underfoot conditions”, Paragraph 4, “data extracted using heuristics including identification of values for a mean rolling resistance greater than a threshold level of rolling resistance for greater than a first threshold time period…and values for a wheel slip ratio greater than a threshold level of wheel slip ratio for greater than a second threshold time period”, Paragraph 6), and based on the current plurality of items of travel state data, and using the physical quantity, which is obtained from the current plurality of items of travel state data (“For example, a machine may traverse a portion of a job site, find that the surfaces in that portion include standing water or other conditions resulting in especially viscous or soft conditions, and be re-routed along another one of the possible paths”, Paragraph 2, “The controller is still further configured to build and train a model for use by a classifier that segregates data subsets from the first set of parameters into a first classification that includes parameters that characterize surfaces with soft underfoot conditions”, Paragraph 6, “the SVM may map the extracted feature set from the new set of data into a classification that indicates the likely presence of soft underfoot conditions”, Paragraph 80).
Regarding Claim 13 (independent), Chrungoo renders obvious a flooding sensing device (“Roadways that are rendered unpredictable may have unpredictable portions, which may include, for example, ice, mud, sand, loose gravel, standing water, or other combinations of surface characteristics leading to soft underfoot conditions”, Paragraph 2, “a controller comprising one or more processors, and one or more memory devices, the controller being communicatively coupled with the sensing system and the sensors”, Paragraph 6, “soft underfoot conditions may be identified without any operator input, such as by comparisons of values for various signals received from sensors to predetermined threshold values. Each vehicle 10 may include a soft underfoot conditions response system 30 configured to predict, identify, avoid, and/or minimize the effects of soft underfoot condition portions 18 by changing ways in which the machine operates”, Paragraph 19), comprising:
an acquisition section configured to acquire vehicle model information (“for either direct drive mode or torque converter mode, engine loss models may be utilized for the particular vehicle being operated at the site with potential soft underfoot conditions, and the engine losses may be populated at each level through the engine transmission model”, Paragraphs 64-65, “The disclosed embodiments of a soft underfoot conditions response system 30 may be used for predicting and responding to soft underfoot conditions experienced by vehicles operating at different sites and under different operating conditions. Similarity-based information retrieval and modeling, and database and modeling technologies can infer surface conditions, vehicle properties, and vehicle operational parameters…Reference data representative of the vehicle properties and operational parameters collected from similar previously analyzed vehicles may be stored in a database. Measurable properties and operational parameters of the vehicles may be stored in one or a plurality of databases including multi-dimensional databases. While exact matches to reference data may not be expected in response to a query for a similar vehicle given a target vehicle under investigation, an automated search strategy or algorithm may utilize various machine learning techniques to provide the best possible approximations and predictions. The machine learning techniques may include locating nearest neighbor items, or items within a specified neighborhood, with the most similar properties, from a reference collection, and utilize any geographic or other information associated with these items to predict properties and vehicle operating surface conditions. A first query for a particular vehicle may be followed by another query about that vehicle or another vehicle. Models may then be generated and utilized to predict properties, surface conditions, and operational parameters of a vehicle from the similar data”, Paragraph 71) and a plurality of items of travel state data related to travel of a vehicle (“a plurality of sensors configured to transmit signals indicative of live data representing at least one of an image of a job site surface having features and characteristics associated with a presence or a lack of soft underfoot conditions, real time vehicle speed, vehicle acceleration, vehicle pose, vehicle payload, engine torque, engine power output, and engine RPM…generating signals indicative of live data representing at least one of real time wheel slip ratio and real time rolling resistance for a vehicle operating at a job site”, Paragraphs 6-7, “vehicles 10 may be, for example, loaders, compactors, scrapers, passenger vehicles, or other types of mobile machines”, Paragraph 16);
a derivation section configured to derive a vehicle behavior model (“for either direct drive mode or torque converter mode, engine loss models may be utilized for the particular vehicle being operated at the site with potential soft underfoot conditions, and the engine losses may be populated at each level through the engine transmission model”, Paragraphs 64-65, “A first query for a particular vehicle may be followed by another query about that vehicle or another vehicle. Models may then be generated and utilized to predict properties, surface conditions, and operational parameters of a vehicle from the similar data”, Paragraph 71), which calculates a physical quantity that changes in accordance with travel by the vehicle, for each vehicle model using the plurality of items of travel state data, acquired in advance from a plurality of vehicles, and using a predetermined learning model (“a system and method for allowing machines to predict and respond to conditions that are likely to result in excessive wheel slip or rolling resistance, or other problems associated with soft underfoot conditions”, Paragraph 4, “data extracted using heuristics including identification of values for a mean rolling resistance greater than a threshold level of rolling resistance for greater than a first threshold time period…and values for a wheel slip ratio greater than a threshold level of wheel slip ratio for greater than a second threshold time period”, Paragraph 6, “Machine learning techniques programmed into one or more processors of controller 35 may include training a machine learning classifier using data representative of vehicle operational parameters indicative of soft underfoot conditions (also referred to herein as data representative of soft underfoot conditions)…Controller 35 may be configured and programmed to extract viable data from amongst an entire set of data acquired from historical, empirical, and/or real time data provided by sensors and/or operators of various machines that have operated at one or more particular sites”, Paragraph 42); and
a detection section configured to detect flooding of a road on which a target vehicle travels, using the physical quantity, which is predicted using the vehicle behavior model for a vehicle model corresponding to the vehicle model information of the monitored vehicle, which is determined in advance from the vehicle behavior model derived by the derivation section, and is predicted using the current plurality of items of travel state data acquired from the target vehicle, and using the physical quantity, which is obtained from the travel state data acquired from the target vehicle (“For example, a machine may traverse a portion of a job site, find that the surfaces in that portion include standing water or other conditions resulting in especially viscous or soft conditions, and be re-routed along another one of the possible paths”, Paragraph 2, “The controller is still further configured to build and train a model for use by a classifier that segregates data subsets from the first set of parameters into a first classification that includes parameters that characterize surfaces with soft underfoot conditions”, Paragraph 6, “the SVM may map the extracted feature set from the new set of data into a classification that indicates the likely presence of soft underfoot conditions”, Paragraph 80).
Regarding Claim 19 (independent), Chrungoo renders obvious a flooding sensing system (“Roadways that are rendered unpredictable may have unpredictable portions, which may include, for example, ice, mud, sand, loose gravel, standing water, or other combinations of surface characteristics leading to soft underfoot conditions”, Paragraph 2, “the present disclosure is directed to a soft underfoot conditions response system for use with a vehicle…a controller comprising one or more processors, and one or more memory devices, the controller being communicatively coupled with the sensing system and the sensors”, Paragraph 6, “soft underfoot conditions may be identified without any operator input, such as by comparisons of values for various signals received from sensors to predetermined threshold values. Each vehicle 10 may include a soft underfoot conditions response system 30 configured to predict, identify, avoid, and/or minimize the effects of soft underfoot condition portions 18 by changing ways in which the machine operates”, Paragraph 19), comprising:
a retrieval section configured to retrieve a plurality of items of travel state data related to travel of a vehicle (“a plurality of sensors configured to transmit signals indicative of live data representing at least one of an image of a job site surface having features and characteristics associated with a presence or a lack of soft underfoot conditions, real time vehicle speed, vehicle acceleration, vehicle pose, vehicle payload, engine torque, engine power output, and engine RPM…generating signals indicative of live data representing at least one of real time wheel slip ratio and real time rolling resistance for a vehicle operating at a job site”, Paragraphs 6-7, “vehicles 10 may be, for example, loaders, compactors, scrapers, passenger vehicles, or other types of mobile machines”, Paragraph 16); an acquisition section configured to acquire the plurality of items of travel state data retrieved by the retrieval section and vehicle model information (“for either direct drive mode or torque converter mode, engine loss models may be utilized for the particular vehicle being operated at the site with potential soft underfoot conditions, and the engine losses may be populated at each level through the engine transmission model”, Paragraphs 64-65, “The disclosed embodiments of a soft underfoot conditions response system 30 may be used for predicting and responding to soft underfoot conditions experienced by vehicles operating at different sites and under different operating conditions. Similarity-based information retrieval and modeling, and database and modeling technologies can infer surface conditions, vehicle properties, and vehicle operational parameters…Reference data representative of the vehicle properties and operational parameters collected from similar previously analyzed vehicles may be stored in a database. Measurable properties and operational parameters of the vehicles may be stored in one or a plurality of databases including multi-dimensional databases. While exact matches to reference data may not be expected in response to a query for a similar vehicle given a target vehicle under investigation, an automated search strategy or algorithm may utilize various machine learning techniques to provide the best possible approximations and predictions. The machine learning techniques may include locating nearest neighbor items, or items within a specified neighborhood, with the most similar properties, from a reference collection, and utilize any geographic or other information associated with these items to predict properties and vehicle operating surface conditions. A first query for a particular vehicle may be followed by another query about that vehicle or another vehicle. Models may then be generated and utilized to predict properties, surface conditions, and operational parameters of a vehicle from the similar data”, Paragraph 71) from a plurality of vehicles (“controller 35 may be configured to communicate with a transmitter 80 to transmit to an offboard system at least one location where vehicle 10 experienced a soft underfoot condition. For example, the offboard system may include a worksite control facility at a location 12 and/or another vehicle 10”, Paragraph 20, “utilize machine learning techniques in order to train a classifier using the data gathered by various vehicles operating at job sites”, Paragraph 22);
a derivation section configured to derive a vehicle behavior model (“for either direct drive mode or torque converter mode, engine loss models may be utilized for the particular vehicle being operated at the site with potential soft underfoot conditions, and the engine losses may be populated at each level through the engine transmission model”, Paragraphs 64-65, “A first query for a particular vehicle may be followed by another query about that vehicle or another vehicle. Models may then be generated and utilized to predict properties, surface conditions, and operational parameters of a vehicle from the similar data”, Paragraph 71), which calculates a physical quantity that changes in accordance with travel by the vehicle, for each vehicle model using the plurality of items of travel state data, acquired in advance by the acquisition section from the plurality of vehicles, and using a predetermined learning model (“a system and method for allowing machines to predict and respond to conditions that are likely to result in excessive wheel slip or rolling resistance, or other problems associated with soft underfoot conditions”, Paragraph 4, “data extracted using heuristics including identification of values for a mean rolling resistance greater than a threshold level of rolling resistance for greater than a first threshold time period…and values for a wheel slip ratio greater than a threshold level of wheel slip ratio for greater than a second threshold time period”, Paragraph 6, “Machine learning techniques programmed into one or more processors of controller 35 may include training a machine learning classifier using data representative of vehicle operational parameters indicative of soft underfoot conditions (also referred to herein as data representative of soft underfoot conditions)…Controller 35 may be configured and programmed to extract viable data from amongst an entire set of data acquired from historical, empirical, and/or real time data provided by sensors and/or operators of various machines that have operated at one or more particular sites”, Paragraph 42); and
a detection section configured to detect flooding of a road on which a target vehicle travels, using the physical quantity, which is predicted using the vehicle behavior model for a vehicle model corresponding to the vehicle model information of the target vehicle, which is determined in advance from the vehicle behavior model derived by the derivation section, and is predicted using the current plurality of items of travel state data acquired by the acquisition section from the target vehicle, and using the physical quantity, which is obtained from the current travel state data acquired from the target vehicle (“For example, a machine may traverse a portion of a job site, find that the surfaces in that portion include standing water or other conditions resulting in especially viscous or soft conditions, and be re-routed along another one of the possible paths”, Paragraph 2, “The controller is still further configured to build and train a model for use by a classifier that segregates data subsets from the first set of parameters into a first classification that includes parameters that characterize surfaces with soft underfoot conditions”, Paragraph 6, “the SVM may map the extracted feature set from the new set of data into a classification that indicates the likely presence of soft underfoot conditions”, Paragraph 80).
Regarding Claim 22 (questionably independent), Chrungoo renders obvious a non-transitory computer-readable medium storing a flooding sensing program that causes a computer (“the present disclosure is directed to a computer-readable medium for use in a soft underfoot conditions response system to predict and respond to soft underfoot conditions. The computer-readable medium includes computer-executable instructions for performing a method for predicting and responding to soft underfoot conditions”, Paragraph 8) to function as the respective sections of the flooding sensing device of see relevant citations/explanations above with regards to independent Claim 1, which is not being repeated for the sake of brevity).
Regarding Claims 2, 8, and 14, Chrungoo renders obvious the flooding sensing device of Claims 1, 7, and 13, respectively, and Chrungoo further discloses that the vehicle behavior model is configured by vehicle drive power (“a model based rolling resistance estimator configured to model physical forces exerted and experienced by the truck during navigation. These forces are computed using series of interpolations based on empirical data, as well as real time data acquired by sensors mounted on the truck. The estimated forces are primarily vehicle rimpull force (maximum traction force under different driving modes), ground resistance forces, and rolling resistance forces”, Paragraph 54, “F.sub.i=F.sub.rm−F.sub.g−F.sub.r−F.sub.a…where F.sub.i is inertial force, F.sub.rm is the truck's rimpull force, F.sub.g is force due to ground resistance, F.sub.r is force due to rolling resistance, and F.sub.a is force due to air drag”, Paragraphs 56-57, “Vehicle rimpull force is required to estimate rolling resistance. The vehicle typically has two modes of operation, direct drive and torque converter mode. The methods to calculate rimpull force differ in both modes. However, for either direct drive mode or torque converter mode, engine loss models may be utilized for the particular vehicle being operated at the site with potential soft underfoot conditions, and the engine losses may be populated at each level through the engine transmission model”, Paragraphs 64-65) and by travel resistance including air resistance acting on the vehicle (“F.sub.i=F.sub.rm−F.sub.g−F.sub.r−F.sub.a…where F.sub.i is inertial force, F.sub.rm is the truck's rimpull force, F.sub.g is force due to ground resistance, F.sub.r is force due to rolling resistance, and F.sub.a is force due to air drag”, Paragraphs 56-57), gradient resistance acting on the vehicle (“a model based rolling resistance estimator configured to model physical forces exerted and experienced by the truck during navigation. These forces are computed using series of interpolations based on empirical data, as well as real time data acquired by sensors mounted on the truck. The estimated forces are primarily vehicle rimpull force (maximum traction force under different driving modes), ground resistance forces, and rolling resistance forces”, Paragraph 54, “F.sub.i=F.sub.rm−F.sub.g−F.sub.r−F.sub.a…where F.sub.i is inertial force, F.sub.rm is the truck's rimpull force, F.sub.g is force due to ground resistance, F.sub.r is force due to rolling resistance, and F.sub.a is force due to air drag. Equation 2 can be further expanded as shown below in equation 3: m.sub.ea.sub.x=F.sub.rm−mg sin θ−C.sub.rmg cos θ−½p.sub.ac.sub.dA.sub.aV.sub.r.sup.2 where m.sub.e is the effective mass of the truck, a.sub.x is truck acceleration, m is the mass of the truck, g is acceleration due to gravity, θ is surface grade, C.sub.r is the coefficient of rolling resistance, ρ.sub.a is the air mass density, c.sub.d is the air drag coefficient, A.sub.a is the effective area of vehicle, and V.sub.r is the vector sum of wind velocity and vehicle velocity with respect to the road (3)”, Paragraphs 56-58, “The image processor may be configured to build and train a model for use by a classifier that segregates feature sets determined from a plurality of target images into a first classification that includes features that characterize a portion of an image including the surface conditions that often accompany a soft underfoot condition location…Examples of the types of features that may be extracted by the image processor from target images and from reference images may include…gradient magnitude”, Paragraph 78), and rolling resistance acting on the vehicle (“a second data subset containing data extracted using heuristics including identification of values for a mean rolling resistance greater than a threshold level of rolling resistance for greater than a first threshold time period”, Paragraph 6, “controller 35 may be configured to group or classify data characterizing various machine operational parameters acquired empirically at a particular job site over a long period of time, by a variety of different machines, and under a large variety of different conditions. The data may be stored in one or more memory devices as a reference database, and may include values pertaining to rolling resistance”, Paragraph 22, “estimating coefficients of rolling resistance uses a model based rolling resistance estimator configured to model physical forces exerted and experienced by the truck during navigation. These forces are computed using series of interpolations based on empirical data, as well as real time data acquired by sensors mounted on the truck. The estimated forces are primarily vehicle rimpull force (maximum traction force under different driving modes), ground resistance forces, and rolling resistance forces”, Paragraph 54, “F.sub.i=F.sub.rm−F.sub.g−F.sub.r−F.sub.a…where F.sub.i is inertial force, F.sub.rm is the truck's rimpull force, F.sub.g is force due to ground resistance, F.sub.r is force due to rolling resistance, and F.sub.a is force due to air drag”, Paragraphs 56-57).
Regarding Claims 3, 9, and 15, Chrungoo renders obvious the flooding sensing device of Claims 2, 8, and 14, respectively, and Chrungoo further discloses that the travel resistance further includes acceleration resistance acting on the vehicle (“Accelerometer 65 may determine an acceleration of vehicle 10 with respect to a coordinate system. Accelerometer 65 may generate and communicate to controller 35 a signal indicative of the determined acceleration of vehicle 10”, Paragraph 31, “To calculate coefficient of rolling resistance in all driving conditions, acceleration effects may be incorporated into the estimate”, Paragraph 63).
Regarding Claims 4, 10, and 16, Chrungoo renders obvious the flooding sensing device of Claims 1, 7, and 13, respectively, and Chrungoo further discloses that the detection section detects flooding in a case in which a difference between the predicted physical quantity and the physical quantity obtained from the travel state data is equal to or higher than a predetermined threshold value (“a second data subset containing data extracted using heuristics including identifying values for a mean rolling resistance greater than a threshold level of rolling resistance for greater than a first threshold time period…and values for a wheel slip ratio greater than a threshold level of wheel slip ratio for greater than a second threshold time period”, Paragraph 8, “soft underfoot conditions may be identified without any operator input, such as by comparisons of values for various signals received from sensors to predetermined threshold values”, Paragraph 19, “compare the analyzed data with predetermined threshold values for various parameters, identify any trends or patterns in the real time data, and generate appropriate command control signals to change ways in which the machine operates in a manner designed to avoid or minimize any negative effects from soft underfoot conditions”, Paragraph 22).
Regarding Claims 5, 11, and 17, Chrungoo renders obvious the flooding sensing device of Claims 1, 7, and 13, respectively, and Chrungoo further renders obvious that the vehicle behavior model is derived using a multiple regression equation as a learning model (“controller 35 may be configured and programmed to analyze real time data received from various sensors on a machine, utilize machine learning techniques in order to train a classifier using the data gathered by various vehicles operating at job sites, compare the analyzed data with predetermined threshold values for various parameters, identify any trends or patterns in the real time data, and generate appropriate command control signals to change ways in which the machine operates in a manner designed to avoid or minimize any negative effects from soft underfoot conditions”, Paragraph 22, “Machine learning techniques implemented by one or more processors of controller 35 may include several different approaches for evaluating the collected data…the data being relevant to a determination of predicted and/or actual soft underfoot conditions using a “K-Nearest Neighbor” (KNN) classification algorithm…The soft underfoot conditions classifier may include a classifier such as a Support Vector Machine (SVM)”, Paragraph 23, “Machine learning techniques programmed into one or more processors of controller 35 may include training a machine learning classifier using data representative of vehicle operational parameters indicative of soft underfoot conditions (also referred to herein as data representative of soft underfoot conditions)”, Paragraph 42; it should be noted that the specific type of equation/algorithm/-s used for the learning model is/are merely a matter of obvious design choice as each type of learning model may have particular advantages versus disadvantages that may be application specific, for example balancing the time it takes to find a solution and/or the accuracy/precision of a solution versus computing/processing burden/requirements for finding the solution).
Regarding Claims 6, 12, and 18, Chrungoo renders obvious the flooding sensing device of Claims 1, 7, and 13, respectively, and Chrungoo further discloses that the vehicle behavior model is derived with vehicle speed, acceleration, or rate of change of acceleration as the physical quantity (“a vehicle includes a plurality of sensors configured to transmit signals indicative of live data representing at least one of real time vehicle speed, vehicle acceleration, vehicle pose, vehicle payload, engine torque, engine power output, and engine RPM, and a controller communicatively coupled with the sensors. The controller is programmed to receive the live data, receive reference data representative of soft underfoot conditions from a database, and analyze the live data and the reference data…a second data subset containing data extracted using heuristics, and builds and trains a model for use by a classifier that segregates data subsets from the first set of parameters into a first classification that includes parameters that characterize surfaces with soft underfoot conditions”, Abstract, “Traction device speed sensor 60 may determine speeds of one or more traction devices of vehicle 10 (hereafter the “traction device speed of vehicle 10”). For example, the one or more traction devices may be in the form of tracks or wheels. Traction device speed sensor 60 may generate and communicate to controller 35 a signal indicative of the determined traction device speed of vehicle 10”, Paragraph 30, “when determining whether a new set of data including values for rolling resistance, wheel slip ratio, vehicle velocity, and vehicle pose is indicative of a vehicle operating on a surface with soft underfoot conditions or without soft underfoot conditions, the SVM may map the extracted feature set from the new set of data into a classification that indicates the likely presence of soft underfoot conditions, or a classification that indicates no soft underfoot conditions are present”, Paragraph 80) and using a motion equation (“Rolling resistance estimation is largely based on the second law of motion: F=ma (1) where F is Force, m is mass and a is acceleration. For an autonomous truck, these motion forces can be modelled using equation 2: F.sub.i=F.sub.rm−F.sub.g−F.sub.r−F.sub.a (2) where F.sub.i is inertial force, F.sub.rm is the truck's rimpull force, F.sub.g is force due to ground resistance, F.sub.r is force due to rolling resistance, and F.sub.a is force due to air drag. Equation 2 can be further expanded as shown below in equation 3: m.sub.ea.sub.x=F.sub.rm−mg sin θ−C.sub.rmg cos θ−½p.sub.ac.sub.dA.sub.aV.sub.r.sup.2 (3) where m.sub.e is the effective mass of the truck, a.sub.x is truck acceleration, m is the mass of the truck, g is acceleration due to gravity, θ is surface grade, C.sub.r is the coefficient of rolling resistance, ρ.sub.a is the air mass density, c.sub.d is the air drag coefficient, A.sub.a is the effective area of vehicle, and V.sub.r is the vector sum of wind velocity and vehicle velocity with respect to the road”, Paragraphs 55-58).
Regarding Claim 20, Chrungoo renders obvious the flooding sensing system of Claim 19, and Chrungoo further discloses that the flooding sensing system further comprises:
a result collection section configured to collect detection results of the detection section relative to a plurality of vehicles (“Machine learning techniques programmed into one or more processors of controller 35 may include training a machine learning classifier using data representative of vehicle operational parameters indicative of soft underfoot conditions (also referred to herein as data representative of soft underfoot conditions)…Controller 35 may be configured and programmed to extract viable data from amongst an entire set of data acquired from historical, empirical, and/or real time data provided by sensors and/or operators of various machines that have operated at one or more particular sites”, Paragraph 42); and
an estimation section configured to estimate a flooded area based on the detection results collected by the result collection section (“The heuristics aid in the identification of data subsets that may or may not represent soft underfoot conditions. Examples of some heuristics that may be used by controller 35 to extract data subsets representative of soft underfoot conditions may include: a determination that a mean rolling resistance is greater than 15% for a time duration of greater than 10 seconds…and a determination that a wheel slip ratio is greater than 0.3 for a time duration of greater than 1 second”, Paragraphs 42-43).
Regarding Claim 21, Chrungoo renders obvious the flooding sensing system of Claim 20, and Chrungoo further discloses that the flooding sensing system further comprises:
a distribution section that is configured to distribute estimation results of the estimation section (“Any notifications generated by soft underfoot conditions response system 30 may be shown on a display located within an operator station on vehicle 10. The notification may provide a visual and/or audible alert regarding current or predicted surface conditions. In this manner, the operator may be able to take necessary steps to avoid the soft underfoot conditions entirely, or to minimize any negative effects associated with the vehicle traveling through the soft underfoot conditions location”, Paragraph 83).
Conclusion
The Examiner has cited particular paragraphs in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663